DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 3/16/2022 have been entered.  Claims 1, 3, 4, 6, 9, 10, 13, 19, 22, 24, 25, 27 and 28 have been amended.  Claims 2 and 23 have been cancelled.  Claims 31 and 32 have been added.  Claims 1, 3-22 and 24-32 are currently pending in this application, with claims 1, 19, 22 and 28 being independent.  This Action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-22 and 24-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement submitted on 3/16/2022 has been considered by the Examiner and made of record in the application file.

	

Claim Objections
Claim 4 is objected to for minor informalities and requires the following or other appropriate correction:
In claim 4, lines 4 and 5, “based at least in part on determining that respective probabilities, based at least in part on the mobility prediction, that the UE will” should be changed to “based at least in part on determining ”, in order to correct an apparent typographical error. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 14-18, 22, 25 and 31 are rejected under 35 U.S.C. 102(a2) as being anticipated by Li (US PG Publication 2021/0211946).

Regarding claim 1, Li teaches a method of wireless communication performed by a user equipment (UE), comprising: 
determining, based at least in part on a mobility prediction indicating a prediction or an estimation of an expected path of movement of the UE, one or more candidate base stations for a handover procedure for the UE
([0139] - The user equipment may predict a future possible movement trajectory according to the matched historical movement trajectories, may know which cell covers the future possible movement trajectory, and may predict a time taken to reach or get close to the target cell, that is, the handover time
(UE determines, based on a movement trajectory prediction of the UE, a target base station for a handover for the UE)); and 
transmitting, in a radio resource control (RRC) communication, an indication of the one or more candidate base stations to a serving base station
([0115] - The user equipment may send a handover request, which may be a Radio Resource Control (RRC) message, to the source base station.  The handover request carries the target cell identifier of the target cell).

Regarding claim 3, Li teaches the method of claim 1, 
wherein the indication of the one or more candidate base stations comprises an indication of a respective base station identifier for each of the one or more candidate base stations
([0115] - The handover request carries the target cell identifier of the target cell); and 
wherein the RRC communication further comprises at least one of: 
an indication of a respective probability, based at least in part on the mobility prediction, that the UE will encounter each of the one or more candidate base stations, or
an indication of a respective timing, based at least in part on the mobility prediction, for adding each of the one or more candidate base stations to a target base station list associated with the UE
([0139] - The user equipment may predict a future possible movement trajectory according to the matched historical movement trajectories, may know which cell covers the future possible movement trajectory, and may predict a time taken to reach or get close to the target cell, that is, the handover time, according to the current movement speed. The handover time may be a relative time, for example a duration (e.g., 2 minutes) relative to the current time, or an absolute time, such as XX:XX:XX.
[0140] The user equipment reports the handover time to the source base station. The source base station and the target base station may perform handover preparation in advance, thereby improving the success rate of handover
(From [0140], UE reports, to source base station, a handover time, based at least in part on the movement trajectory prediction, where the source base station determines the target base station to be associated with the UE for the handover, where, as indicated in [0139], the handover time is reported, based on the movement trajectory prediction, and the handover time is a relative handover time)).

Regarding claim 4, Li teaches the method of claim 1,
wherein transmitting the indication of the one or more candidate base stations to the serving base station comprises:
transmitting the indication of the one or more candidate base stations to the serving base station based at least in part on determining that respective probabilities, based at least in part on the mobility prediction, that the UE will encounter each of the one or more candidate base stations satisfy a probability threshold
([0112] - The current movement trajectory and the historical movement trajectories are different in length. Therefore, the obtained matching degree may be a ratio of a coinciding portion of the current movement trajectory with the historical movement trajectory to a shorter one of the current movement trajectory and the historical movement trajectory. The matching threshold may be configured according to actual needs, the greater the matching threshold, the more accurate the determined target cell. The matching threshold is for example 60%, 80% and 90%
[0115] - The user equipment may send a handover request to the source base station.  The handover request carries the target cell identifier of the target cell).


Regarding claim 9, Li teaches the method of claim 1,
wherein determining the one or more candidate base stations for the handover procedure for the UE comprises:
determining a single candidate base station based at least in part on at least one of:
one or more signal measurements for the single candidate base station
([0141] - The handover request further includes a measurement report
[0142] The user equipment may also report the measurement report to the base station, and the handover request in the embodiment may carry the measurement report. The base station may comprehensively determine whether to perform cell handover and which target cell to switch to by referring to the measurement report and the reported target cell), or 
a cell coverage parameter for the single candidate base station with an indication of the UE mobility prediction
([0134] - The cells may be grouped into a microcell, a cell, a macrocell and the like according to coverage areas. The microcell, the cell and the macrocell may cover the same location. The embodiment may determine the target cell according to the movement speed of the user equipment. For example, in response to that the movement speed is in a first speed range (e.g., less than 40 km/h), a microcell covering the movement trajectory is determined as the target cell. In response to that the movement speed is in a second speed range (e.g., not less than 40 km/h and less than 80 km/h), a cell covering the movement trajectory is determined as the target cell. In response to that the movement speed is in a third speed range (e.g., not less than 80 km/h), a macro cell covering the movement trajectory is determined as the target cell).

Regarding claim 14, Li teaches the method of claim 1,
wherein the handover procedure for the UE comprises:
a conditional handover procedure (CHO)
([0007] A target cell is determined according to the historical movement trajectory of the matching degree greater than a preset matching threshold and correspondences between the historical movement trajectories and cells),
a legacy handover procedure, or 
a dual active protocol stack (DAPS) handover procedure.

Regarding claim 15, Li teaches the method of claim 1, 
wherein the RRC communication includes at least one of:
a UE Assistance Information communication, or
a mobility prediction communication
([0115] - The user equipment may send a handover request, which may be a Radio Resource Control (RRC) message, to the source base station.  The handover request carries the target cell identifier of the target cell 
[0139] - The user equipment may predict a future possible movement trajectory, and may predict a time taken to reach or get close to the target cell, that is, the handover time
(From [0139], the UE determines, based on a movement trajectory prediction of the UE, a target base station for a handover for the UE, which, as indicated in [0115], the UE includes in the RRC handover request)).

Regarding claim 16, Li teaches the method of claim 1, further comprising:
transmitting, to the serving base station, a measurement report associated with the one or more candidate base stations
([0142] - The user equipment may also report the measurement report to the base station, and the handover request in the embodiment may carry the measurement report.  The base station may comprehensively determine whether to perform cell handover and which target cell to switch to by referring to the measurement report and the reported target cell); and
receiving, from the serving base station, an indication of one or more target base stations for the handover procedure for the UE, wherein the one or more target base stations are based at least in part on at least one of:
the indication of the one or more candidate base stations, or the measurement report
([0165] - A target cell for final actual handover is determined with reference to measurement report
[0173] - The source base station negotiates a handover process with the target base station before the handover time is reached, to complete handover preparation, and the handover command is sent to the user equipment when the handover time is reached or close, to enable the user equipment to be switched to the target cell).

Regarding claim 18, Li teaches the method of claim 1, 
wherein transmitting the indication of the one or more candidate base stations to the serving base station comprises: 
updating, at a particular time interval, the indication of the one or more candidate base stations prior to reception of a radio resource control (RRC) reconfiguration communication
([0165] – Source base station may take a target cell indicated by the handover request as a target cell for actual handover.  The target cell indicated by the handover request serves as an alternative target cell, which is configured with a high priority or weight 
[0175] After the source base station sends the handover command to the user equipment, the user equipment is switched to the target base station, and a movement trajectory is updated, and the above-mentioned embodiments is repeated
(From [0175], movement trajectory, which includes determining updated target cell information, is updated, after which the “above-mentioned process” is repeated, which includes, from [0165], a configuration of a particular target cell with high priority or weight, so updating occurs before configuring)).

Regarding claim 22, Li teaches
a method of wireless communication performed by a serving base station, comprising:
receiving, from a user equipment (UE), a radio resource control (RRC) communication indicating one or more candidate base stations for a handover procedure for the UE, wherein the one or more candidate base stations are based at least in part on a mobility prediction indicating a prediction or an estimation of an expected path of movement of the UE
([0115] - The user equipment may send a handover request, which may be a Radio Resource Control (RRC) message, to the source base station.  The handover request carries the target cell identifier of the target cell
[0139] - The user equipment may predict a future possible movement trajectory according to the matched historical movement trajectories, may know which cell covers the future possible movement trajectory, and may predict a time taken to reach or get close to the target cell, that is, the handover time
(From [0139], the UE determines, based on a movement trajectory prediction of the UE, a target base station for a handover for the UE, where, from [0115], the source base station receives from the UE, via RRC message, the target cell identifier of the target cell)); and
transmitting, to the UE, an indication of one or more target base stations for the handover procedure for the UE, wherein the one or more target base stations are included among the one or more candidate base stations
([0173] - The source base station negotiates a handover process with the target base station before the handover time is reached, to complete handover preparation, and the handover command is sent to the user equipment when the handover time is reached or close, to enable the user equipment to be switched to the target cell).

Regarding claim 25, Li teaches the method of claim 22,
further comprising:
receiving, from the UE, a measurement report associated with the one or more candidate base stations
([0141] - The handover request further includes a measurement report
[0142] The user equipment may also report the measurement report to the base station, and the handover request in the embodiment may carry the measurement report. The base station may comprehensively determine whether to perform cell handover and which target cell to switch to by referring to the measurement report and the reported target cell); and 
determining the one or more target base stations based at least in part on at least one of: 
the indication of the one or more candidate base stations, or the measurement report
([0165] - A target cell for final actual handover is determined with reference to measurement report).

Regarding claim 31, Li teaches the method of claim 1, 
wherein the expected path of movement of the UE relates to at least one of: 
a direction in which the UE is likely to travel, a path along which the UE is likely to travel, a speed at which the UE is likely to travel, an acceleration at which the UE is likely to travel, or an estimated movement pattern for the UE
([0130] In B1, a current movement speed is obtained
[0132] In B2, the target cell is determined according to the historical movement trajectory of the matching degree greater than the preset matching threshold, the current movement speed, and correspondences among historical movement trajectories, movement speeds and cells
[0139] - The user equipment may predict a future possible movement trajectory according to the matched historical movement trajectories, may know which cell covers the future possible movement trajectory, and may predict a time taken to reach or get close to the target cell, that is, the handover time).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Bakker, et al (EP 2385725) hereafter Bakker.

Regarding claim 10, Li teaches the method of claim 1.
Li does not teach
further comprising:
receiving, from the serving base station, an indication of a plurality of target base stations for the handover procedure for the UE, wherein the plurality of target base stations are included among the one or more candidate base stations; and 
identifying a target base station of the plurality of target base stations based at least in part on a probability that the UE will encounter the target base station.

In the same field of endeavor, Bakker teaches the limitations not taught by Li, including
further comprising:
receiving, from the serving base station, an indication of a plurality of target base stations for the handover procedure for the UE, wherein the plurality of target base stations are included among the one or more candidate base stations
(Page 2, 6th Paragraph - The plurality of base stations comprises the first base station and 15 further base stations
Page 3, 3rd Paragraph - Transmitting a value for the time to trigger from the base station to the wireless terminal
Page 3, 5th Paragraph - The time to trigger parameter is for handover procedures from a first base station to a second base station
(From Page 2, 6th Paragraph, there are a plurality of base stations, where, as indicated on Page 3, 3rd Paragraph, the time to trigger is transmitted from the serving base station to the wireless terminal, and, as indicated on Page 3, 5th Paragraph, the time to trigger corresponds to the handover to be made to one of the plurality of base stations)); and 
identifying a target base station of the plurality of target base stations based at least in part on a probability that the UE will encounter the target base station
(Page 4, 1st Paragraph - Then, the first base station determines, if the probability for a handover failure during a handover of the wireless terminal from the first base station to a third base station is above a probability threshold based on the analyses of the mobility information and past handover procedures of other wireless terminals from the first base station to the third base station. If this is the case, a handover from the first base station to the second base station is performed.  The first base station may learn that a certain kind of wireless terminals with a certain speed category should not be handed over to the third base station because the probability of a handover failure is too high
(A determination is made to handover to the second base station over the third base station, based on a handover probability of handing over determined for each of the second and third base station)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, which includes determining a handover of a mobile device based on mobility, to include Bakker’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of having the serving base station learn when certain kind of wireless terminals should be handed over to the other base stations, based on the handover probability (see Page 4, 1st Paragraph)).

Regarding claim 11, Li, in view of Bakker, teaches the method of claim 10.
Bakker further teaches
wherein receiving the indication of the plurality of target base stations comprises: 
receiving the indication of the plurality of target base stations based at least in part on respective probabilities that the UE will encounter each of the plurality of target base stations satisfying a probability threshold
(Page 3, 6th Paragraph - The first base station learns from the handover failure messages from the second base station and the mobility information of the wireless terminal that handover parameters, e.g. the time to trigger, have to be adjusted
Page 4, 1st Paragraph - Then, the first base station determines, if the probability for a handover failure during a handover of the wireless terminal from the first base station to a third base station is above a probability threshold. If this is the case, a handover from the first base station to the second base station is performed.  The first base station may learn that a certain kind of wireless terminals with a certain speed category should not be handed over to the third base station because the probability of a handover failure is too high
(From Page 3, 6th Paragraph, the time to trigger used by the wireless terminal is set, according to the handover failure information of the wireless terminal, where, as indicated on Page 4, 1st Paragraph, the handover failure information indicates whether the probability of handover determined for each of the second and third base station is above the probability threshold)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, in view of Bakker, which includes determining a handover of a mobile device based on mobility, to include Bakker’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of having the serving base station learn when certain kind of wireless terminals should be handed over to the other base stations, based on the handover probability (see Page 4, 1st Paragraph)).

Regarding claim 12, Li, in view of Bakker, teaches the method of claim 10.
Bakker further teaches 
further comprising: 
determining one or more parameters for the handover procedure for the UE based at least in part on the probability
(Page 3, 6th Paragraph - The first base station learns from the handover failure messages from the second base station and the mobility information of the wireless terminal that handover parameters, e.g. the time to trigger, have to be adjusted
Page 4, 1st Paragraph - Then, the first base station determines, if the probability for a handover failure during a handover of the wireless terminal from the first base station to a third base station is above a probability threshold. If this is the case, a handover from the first base station to the second base station is performed.  The first base station may learn that a certain kind of wireless terminals with a certain speed category should not be handed over to the third base station because the probability of a handover failure is too high
(From Page 3, 6th Paragraph, the time to trigger parameter used for handover is determined, according to the handover failure information of the wireless terminal, where, as indicated on Page 4, 1st Paragraph, the handover failure information indicates the probability of handover determined for each of the second and third base station)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, in view of Bakker, which includes determining a handover of a mobile device based on mobility, to include Bakker’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of having the serving base station learn when certain kind of wireless terminals should be handed over to the other base stations, based on the handover probability (see Page 4, 1st Paragraph)).

Regarding claim 13, Li teaches the method of claim 1.
Li does not teach
further comprising:
receiving, from the serving base station, an indication of a target base station for the handover procedure for the UE, wherein the target base station is included among the one or more candidate base stations;
determining that a first probability that the UE will encounter the target base station is less than a second probability that the UE will encounter another 
candidate base station of the one or more candidate base stations; and
refraining from performing the handover procedure with the target base station based at least in part on determining that the first probability is less than the second probability.

	In the same field of endeavor, Bakker teaches the limitations not taught by Li, including
further comprising: 
receiving, from the serving base station, an indication of a target base station for the handover procedure for the UE, wherein the target base station is included among the one or more candidate base stations
(Page 2, 6th Paragraph - The plurality of base stations comprises the first base station and 15 further base stations
Page 3, 3rd Paragraph - Transmitting a value for the time to trigger from the base station to the wireless terminal
Page 3, 5th Paragraph - The time to trigger parameter is for handover procedures from a first base station to a second base station
(From Page 2, 6th Paragraph, there are a plurality of base stations, where, as indicated on Page 3, 3rd Paragraph, the time to trigger is transmitted from the serving base station to the wireless terminal, and, as indicated on Page 3, 5th Paragraph, the time to trigger corresponds to the handover to be made to one of the plurality of base stations));
determining that a first probability that the UE will encounter the target base station is less than a second probability that the UE will encounter another candidate base station of the one or more candidate base stations
(Page 4, 1st Paragraph - Then, the first base station determines, if the probability for a handover failure during a handover of the wireless terminal from the first base station to a third base station is above a probability threshold based on the analyses of the mobility information and past handover procedures of other wireless terminals from the first base station to the third base station. If this is the case, a handover from the first base station to the second base station is performed.  The first base station may learn that a certain kind of wireless terminals with a certain speed category should not be handed over to the third base station because the probability of a handover failure is too high  
(A determination is made that handover probability of handover to the second base station is higher than that of handing over to the third base station, for which handover failure probability is above the threshold)); and
refraining from performing the handover procedure with the target base station based at least in part on determining that the first probability is less than the second probability
(Page 4, 1st Paragraph - Then, the first base station determines, if the probability for a handover failure during a handover of the wireless terminal from the first base station to a third base station is above a probability threshold. If this is the case, a handover from the first base station to the second base station is performed.  The first base station knows to avoid a handover to the third base station and hands over the wireless terminal to the second base station instead
(The handover to the third base station is not made, and instead the handover to the second base station is made, based on the handover probability of handover to the second base station being higher than that of handing over to the third base station, for which handover failure probability is above the threshold)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, which includes determining a handover of a mobile device based on mobility, to include Bakker’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of having the serving base station learn when certain kind of wireless terminals should be handed over to the other base stations, based on the handover probability (see Page 4, 1st Paragraph)).

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Ericson, et al (US PG Publication 2020/0015135) hereafter Ericson.

Regarding claim 17, Li teaches the method of claim 16.
Li does not teach
wherein transmitting the measurement report comprises:
transmitting the measurement report based at least in part on a particular time interval indicated by the serving base station.

In the same field of endeavor, Ericson teaches the limitations not taught by Li, including
wherein transmitting the measurement report comprises:
transmitting the measurement report based at least in part on a particular time interval indicated by the serving base station
([0066] - Shortly after the signal strength for NB1 falls below that of NB2 (when the measurement period is relatively short), the terminal device is configured to transmit a measurement report to its serving radio access node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, which includes determining a handover of a mobile device based on mobility, to include Ericson’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of having radio access technologies (RATs) benefit from shorter or longer measurement periods than other RATs (see [0072]).

Regarding claim 26, Li teaches the method of claim 25.
Li does not teach further comprising: 
transmitting, to the UE, an indication of a particular time interval for transmitting the measurement report; and 
wherein receiving the measurement report comprises:
receiving the measurement report based at least in part on the particular time interval.
In the same field of endeavor, Ericson teaches the limitations not taught by Li, including
further comprising: 
transmitting, to the UE, an indication of a particular time interval for transmitting the measurement report
([0066] - Measurement period is relatively short; the terminal device is configured to transmit a measurement report to its serving radio access node); and 
wherein receiving the measurement report comprises:
receiving the measurement report based at least in part on the particular time interval
([0066] - Shortly after the signal strength for NB1 falls below that of NB2 (when the measurement period is relatively short), the terminal device is configured to transmit a measurement report to its serving radio access node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, which includes determining a handover of a mobile device based on mobility, to include Ericson’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of having radio access technologies (RATs) benefit from shorter or longer measurement periods than other RATs (see [0072]).

Claims 19, 20, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Zou, et al (US PG Publication 2020/0305037) hereafter Zou.
Regarding claim 19, Li teaches a method of wireless communication performed by a user equipment (UE), comprising:
transmitting, to a serving base station, a communication that includes:
an indication of respective probabilities, based at least in part on a mobility prediction indicating a prediction or an estimation of an expected path of movement of the UE, that the UE will encounter each of one or more candidate base stations for a handover procedure for the UE, an indication of respective timings, based at least in part on the mobility prediction
([0103] - The method for processing cell handover may be applied to user equipment
[0114] According to the historical movement trajectory obtained through matching, a future movement trajectory may be predicted, a cell covering the future movement trajectory is likely to be a cell which is to cover the user equipment, and the cell is taken as the target cell
[0115] - After determining the target cell, the user equipment may send a handover request to the source base station.  The handover request carries the target cell identifier of the target cell
[0136] - The method further includes an operation C1
[0140] The user equipment reports the handover time to the source base station) and 
a measurement report associated with the one or more candidate base stations
([0141] In an embodiment, the handover request further includes a measurement report); and
receiving, from the serving base station and based at least in part on transmitting the communication, an indication of one or more target base stations for the handover procedure for the UE, wherein the one or more target base stations are included among the one or more candidate base stations
([0173] - The source base station negotiates a handover process with the target base station before the handover time is reached, to complete handover preparation, and the handover command is sent to the user equipment when the handover time is reached or close, to enable the user equipment to be switched to the target cell).

Li does not teach
for adding each of the one or more candidate base stations to a target base station list associated with the UE.
In the same field of endeavor, Zou teaches the limitations not taught by Li, including
for adding each of the one or more candidate base stations to a target base station list associated with the UE
([0114] - The source TRP may optionally provide a priority list of target TRPs to the UE. The priority list indicates the order in which the UE should activate connection with the target TRPs).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, which includes determining a handover of a mobile device based on mobility, to include Zou’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of minimizing signaling between the source TRP and the UE during a HO procedure while the UE is in the coverage border area, thereby reducing the likelihood of HO failure due to poor channel quality between the source TRP and the UE (see [0036]).

	
Regarding claim 20, Li, in view of Zou, teaches the method of claim 19. 
Li further teaches
further comprising: 
receiving, from the serving base station, an indication of one or more handover parameters, for the handover procedure for the UE, that are based at least in part on at least one of:  
the respective probabilities
([0114] According to the historical movement trajectory obtained through matching, a future movement trajectory may be predicted, a cell covering the future movement trajectory is likely to be a cell which is to cover the user equipment, and the cell is taken as the target cell

[0173] - The source base station sends the handover command to the user equipment, to enable the user equipment to be switched to the target cell), 
the respective timings
([0140] The user equipment reports the handover time to the source base station
[0173] - The source base station negotiates a handover process with the target base station before the handover time is reached, to complete handover preparation, and the handover command is sent to the user equipment when the handover time is reached or close, to enable the user equipment to be switched to the target cell),
the measurement report
([0173] - The source base station sends the handover command to the user equipment, to enable the user equipment to be switched to the target cell
[0179] - By referring to the measurement report and the target cell reported by the user equipment, the source base station may determine the target cell for final actual handover, and further determine the target base station), or 
an outcome of a previous handover procedure for the UE.

Regarding claim 28, Li teaches
a method of wireless communication performed by a serving base station, comprising:
receiving, from a user equipment (UE), a communication that includes:
an indication of respective probabilities, based at least in part on a mobility prediction indicating a prediction or an estimation of an expected path of movement of the UE, that the UE will encounter each of one or more candidate base stations for a handover procedure for the UE, an indication of respective timings, based at least in part on the mobility prediction
([0103] - The method for processing cell handover may be applied to user equipment
[0114] According to the historical movement trajectory obtained through matching, a future movement trajectory may be predicted, a cell covering the future movement trajectory is likely to be a cell which is to cover the user equipment, and the cell is taken as the target cell
[0115] - After determining the target cell, the user equipment may send a handover request to the source base station.  The handover request carries the target cell identifier of the target cell
[0136] - The method further includes an operation C1
[0140] The user equipment reports the handover time to the source base station), and 
a measurement report associated with the one or more candidate base stations
([0141] In an embodiment, the handover request further includes a measurement report); and
transmitting, to the UE and based at least in part on receiving the communication, an indication of one or more target base stations for the handover procedure for the UE, wherein the one or more target base stations are included among the one or more candidate base stations
([0173] - The source base station negotiates a handover process with the target base station before the handover time is reached, to complete handover preparation, and the handover command is sent to the user equipment when the handover time is reached or close, to enable the user equipment to be switched to the target cell).
Li does not teach
for adding each of the one or more candidate base stations to a target base station list associated with the UE.
In the same field of endeavor, Zou teaches the limitations not taught by Li, including
for adding each of the one or more candidate base stations to a target base station list associated with the UE 
([0114] - The source TRP may optionally provide a priority list of target TRPs to the UE. The priority list indicates the order in which the UE should activate connection with the target TRPs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, which includes determining a handover of a mobile device based on mobility, to include Zou’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of minimizing signaling between the source TRP and the UE during a HO procedure while the UE is in the coverage border area, thereby reducing the likelihood of HO failure due to poor channel quality between the source TRP and the UE (see [0036]).

Regarding claim 29, Li, in view of Zou, teaches the method of claim 28.
Li further teaches further comprising: 
determining one or more handover parameters, for the handover procedure for the UE, that are based at least in part on at least one of:
the respective probabilities
([0114] According to the historical movement trajectory obtained through matching, a future movement trajectory may be predicted, a cell covering the future movement trajectory is likely to be a cell which is to cover the user equipment, and the cell is taken as the target cell
[0173] - The source base station sends the handover command to the user equipment, to enable the user equipment to be switched to the target cell), 
the respective timings
([0140] The user equipment reports the handover time to the source base station
[0173] - The source base station negotiates a handover process with the target base station before the handover time is reached, to complete handover preparation, and the handover command is sent to the user equipment when the handover time is reached or close, to enable the user equipment to be switched to the target cell),
the measurement report
([0173] - The source base station sends the handover command to the user equipment, to enable the user equipment to be switched to the target cell
[0179] - By referring to the measurement report and the target cell reported by the user equipment, the source base station may determine the target cell for final actual handover, and further determine the target base station), or 
an outcome of a previous handover procedure for the UE.

Regarding claim 32, Li, in view of Zou, teaches the method of claim 19.
Li further teaches
wherein the expected path of movement of the UE relates to at least one of: a direction in which the UE 1s likely to travel, a path along which the UE is likely to travel, a speed at which the UE is likely to travel, an acceleration at which the UE is likely to travel, or an estimated movement pattern for the UE
([0130] In B1, a current movement speed is obtained
[0132] In B2, the target cell is determined according to the historical movement trajectory of the matching degree greater than the preset matching threshold, the current movement speed, and correspondences among historical movement trajectories, movement speeds and cells
[0139] - The user equipment may predict a future possible movement trajectory according to the matched historical movement trajectories, may know which cell covers the future possible movement trajectory, and may predict a time taken to reach or get close to the target cell, that is, the handover time).

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Zou, and further in view of Ericson.
	 
Regarding claim 21, Li, in view of Zou, teaches the method of claim 19.
Li, in view of Zou, does not teach
wherein transmitting the communication comprises:
transmitting the communication based at least in part on a time interval, indicated by the serving base station, for a measurement report.

In the same field of endeavor, Ericson teaches the limitations not taught by Li, in view of Zou, including
wherein transmitting the communication comprises:
transmitting the communication based at least in part on a time interval, indicated by the serving base station, for a measurement report
([0066] - Shortly after the signal strength for NB1 falls below that of NB2 (when the measurement period is relatively short), the terminal device is configured to transmit a measurement report to its serving radio access node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, in view of Zou, which includes determining a handover of a mobile device based on mobility, to include Ericson’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of having radio access technologies (RATs) benefit from shorter or longer measurement periods than other RATs (see [0072]).

Regarding claim 30, Li, in view of Zou, teaches the method of claim 28.
 Li, in view of Zou, does not teach
wherein receiving the communication comprises: 
receiving the communication based at least in part on a time interval for a measurement report.

In the same field of endeavor, Ericson teaches the limitations not taught by Li, in view of Zou, including
wherein receiving the communication comprises: 
receiving the communication based at least in part on a time interval for a measurement report
([0066] - Shortly after the signal strength for NB1 falls below that of NB2 (when the measurement period is relatively short), the terminal device is configured to transmit a measurement report to its serving radio access node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Li, in view of Zou, which includes determining a handover of a mobile device based on mobility, to include Ericson’s teaching of determining a handover of a mobile device based on mobility, for a plurality of candidate base stations, for the benefit of having radio access technologies (RATs) benefit from shorter or longer measurement periods than other RATs (see [0072]).

Allowable Subject Matter
Claims 5-8, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caldenhoven, et al (US Patent No. 11,032,745), hereafter Caldenhoven, teaches handover, based on a probability determined during a travel route of a mobile device.
Ponce De Leon, et al (US PG Publication 2012/0135735), hereafter Ponce De Leon, teaches handover, based on a probability determined from mobility information of a mobile device. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641